Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [5]). By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve *692for our review his challenge to the voluntariness of the plea (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636, 637). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Denman, P. J., Pine, Wisner, Balio and Fallon, JJ.